CLERK'S RECORD
                                       VOLUME 1 OF 1

                      TRIAL COURT CAUSE NO. CR12670               FILED IN
                                  TH
                        IN THE 355 DISTRICT COURT          2nd COURT   OF APPEALS
                                                             FORT WORTH, TEXAS
                          OF HOOD COUNTY, TEXAS,
                                                           12/17/2015 9:15:01 AM
            HONORABLE RALPH H. WALTON, JR, JUDGE PRESIDING
                                                               DEBRA SPISAK
  _________________________________________________________________________
                                                                    Clerk

                                  TREY ETHAN BOONE

                                              VS

                                  THE STATE OF TEXAS

Appealed to the Court of Appeals for the SECOND District of Texas, at FORT WORTH, Texas.
 __________________________________________________________________________

 Attorney for Appellant(s):

             Name:             STUART V. NEAL
             Address:          201 EAST BRIDGE ST.
                               GRANBURY, TEXAS 76048
           Telephone No.:      817-573-9980
           Fax No.:            817-579-6280
           Email Address:      SNEALATTORNEY@HOTMAIL.COM
           SBOT no.:           24041569
           Attorney for:       TREY ETHAN BOONE
 __________________________________________________________________________


  Delivered to the Court of Appeals for the SECOND District of Texas at FORT WORTH,
                                            Texas
                     this 16TH day of DECEMBER, 2015.
 __________________________________________________________________________

                  Appellate Court Cause No. 02-15-00417-CR

   Filed in the Court of Appeals for the 355th Judicial District of Texas, at Granbury, Texas
                   This _____ day of ______________, 2015.




                                       TONNA TRUMBLE HITT
                                       DISTRICT CLERK - HOOD COUNTY, TEXAS

                                       BY:______________________________DEPUTY
                                               1
                                         INDEX

CR12670                                                        DATE       PAGE


CLERK'S RECORD                                                             1
INDEX                                                                      2
CAPTION                                                                    4
BILL OF COST                                                               5
JUDGE'S DOCKET SHEET                                                       6
APPLICATION FOR APPOINTMENT OF COUNSEL                       11/15/2013    9
COURTS LETTER                                                11/18/2013    11
INDICTMENT                                                    1/8/2014     12
PRECEPT                                                      1/13/2014     15
COURTS LETTER                                                4/23/2014     16
DEFENDANTS MOTION FOR DESIGNATION OF OUTCRY WITNESS AND
HEARING REGARDING RELIABILITY OF OUTCRY WITNESS              4/30/2014     17
DEFENDANTS APPLICATION FOR SUBPOENA DUCES TECUM               5/9/2014     20
DEFENDANTS MOTION IN LIMINE                                  5/13/2014     23
SUBPOENA DUCES TECUM                                         5/15/2014     27
COURTS LETTER                                                5/16/2014     28
COURTS LETTER                                                6/10/2014     29
SUBPOENA                                                     6/23/2014     30
DEFENDANTS APPLICATION FOR SUBPOENA DUCES TECUM              6/25/2014     31
DEFENDANTS OBJECTIONS TO VIDEOTAPED INTERVIEW                6/27/2014     34
SUBPOENA DUCES TECUM                                         6/30/2014     49
DEFENDANTS MEMORANDUM OF LAW REGARDING OBJECTIONS TO
VIDEOTAPED INTERVIEW                                         6/30/2014     50
COURTS LETTER                                                 7/1/2014     54
SUBPOENA                                                      7/2/2014     55
SUBPOENA                                                      7/3/2014     56
SUBPOENA                                                      7/3/2014     57
AGREEMENT TO RESET AND PLEAD GUILTY                          7/3/2014      58
WAIVER OF RIGHT TO TRIAL BY JURY                             7/7/2014      60
GUILTY PLEA MEMORANDUM                                       7/14/2014     61
TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT TO APPEAL   7/14/2014     67
ORDER OF DEFERRED ADJUDICATION                               7/14/2014     68
MOTION/ORDER TO DISMISS COUNT II, III, IV ON INDICTMENT       8/5/2014     75
MOTION TO PROCEED WITH AN ADJUDICATION OF GUILT               8/7/2015     76
APPLICATION FOR APPOINTMENT OF COUNSEL                       8/17/2015     80
MOTION TO SUBSITUTE COUNSEL                                   9/2/2015     82
SUBPOENA                                                      9/4/2015     84
SUBPOENA                                                      9/4/2015     85

                                               2
                                        INDEX

CR12670                                                            DATE       PAGE


SUBPOENA                                                          9/4/2015     86
SUBPOENA                                                          9/4/2015     87
AFFIDAVIT OF CERTIFYING SCIENTIST                                9/10/2015     88
AFFIDAVIT OF CERTIFYING SCIENTIST                                9/10/2015     89
AFFIDAVIT OF CERTIFYING SCIENTIST                                9/10/2015     90
ORDER ON MOTION TO SUBSTITUE COUNSEL                             9/10/2015     93
LETTER FROM HOOD CO. CSCD                                        9/17/2015     94
TRIAL COURTS CERTIFICATION OF DEFENDANTS RIGHT OF APPEAL         9/21/2015     95
WAIVER OF HEARING UPON THE STATE'S MOTION TO REVOKE              9/21/2015     96
JUDGMENT ADJUDICATING GUILT                                      9/22/2015     98
REQUEST FOR COUNSEL ON APPEAL FROM DEFENDANT                     10/10/2015   104
COURTS LETTER                                                    10/13/2015   105
MOTION FOR NEW TRIAL AND MOTION IN ARREST OF JUDGMENT            10/15/2015   106
ORDER FOR A SETTING                                              10/21/2015   109
ORDER ON MOTION FOR NEW TRIAL DENIED                             11/10/2015   110
NOTICE OF APPEAL                                                 11/10/2015   111
WRITTEN DESIGNATION SPECIFYING MATTERS FOR INCLUSION IN CLERKS
RECORD                                                           11/10/2015   112
REQUEST FOR PREPARATION OF REPORTERS RECORD AND DESIGNATION OF
MATTERS TO BE INCLUDED                                           11/10/2015   114
MOTION FOR A FREE REPORTER'S RECORD ON APPEAL                    11/10/2015   116
ORDER ON REQUEST FOR PREPARATION OF REPORTERS RECORD             11/10/2015   119
CLERKS RECORD THAT IS ATTACHED IS TURE AND CORRECT                            120
BLANK BACK PAGE                                                               121




                                                3
                                           CAPTION



THE STATE OF TEXAS       *

COUNTY OF HOOD           *




     In the 355th Judicial District Court of Hood County, Texas, the Honorable Ralph H. Walton,
Jr., Judge Presiding, the following proceedings were held and the following instruments and
other papers were filed in the cause, to wit:

                                  CAUSE NUMBER CR12670

                                       STATE OF TEXAS

                                              VS

                                     TREY ETHAN BOONE



                                                   RALPH H. WALTON, JR.
                                                   DISTRICT JUDGE
                                                   355TH JUDICIAL DISTRICT
                                                   HOOD COUNTY, TEXAS




                                               4
                                              Bill of Cost
                                        Hood County District Clerk

              STATE OF TEXAS                                       CAUSE NO. CR12670
                    VS.
             TREY ETHAN BOONE


               Fee Code          Fee Description                        Charges         Balance Due
               CRATTY           Attorney Fee                            500.00          500.00
               CRCAPIAS         Capias Warrant Fee                      100.00          60.04
               CRCAP            Child Abuse Prevention Fee              100.00          20.08
               CRCF             Clerk's Fee                             40.00           8.04
               CRCCC            Consolidated Court Costs Fee            133.00          26.71
               CRCHS            Courthouse Security Fee                 5.00            1.01
               CREF             Criminal E-Filing Conviction Fee        10.00           6.01
               CRFINE           Criminal Fine Fee                       1,500.00        1,500.00
               CRTECH           Criminal Technology Fee                 4.00            0.80
               CRDNA            DNA Testing Court Cost Fee              34.00           6.82
               CRFS             Family Shelter Fee                      100.00          20.08
               CRIDSF           Indigent Defense Services Fee           2.00            0.37
               CRJSF            Judicial Support Fee                    6.00            1.21
               CRJRF            Jury Reimbursement Fee                  4.00            0.79
               CRMTP            Motion to Proceed/Revoke Fee            15.00           15.00
               CRRMP            Records Management and                  25.00           5.02
                                Preservation Fee
               CRSW             Summoning Witness Fee                   50.00           26.00
               CRTPF            Time Payment Fee                        25.00           5.02

                                       TOTAL                            2,653.00            2,203.00

THE STATE OF TEXAS
County of Hood

    I, Tonna Trumble Hitt, District Clerk of the 355 JUDICIAL DISTRICT in and for said County and State, hereby
certify the foregoing to be a true and correct account of the costs in the within entitled and numbered cause to this
date.

   Witness my hand and seal of the said court affixed at the office in the County of Hood this 9th day of
December, 2015.


                                                       By: ___________________
                                                                   Deputy Clerk

                                                       Tonna Trumble Hitt
                                                       Tonna Trumble Hitt, District Clerk
                                                       1200 W. Pearl St.
                                                       Granbury, TX 76048


                                                          5
•




                                                                                                                                    ~)/.J #;6-b:;J~ 3
                                                      355TH JUDICIAL DISTRICT CRIMINAL DOCKET ·                             CAUSE NO. pre-indictment

                                                                                                                                          DATE OF FILING
                                                  STYLE OF CASE                   ATTORNEYS                      OFFENSE              MONTH       DAY      YEAR

                              THE STATE OF TEXAS                               ROBERT CHRISTIAN     Pao   n.   ~e.v.ltJ2/ Ab~L .f


                                     ~
                                         vs.
                               ~e1.1 £.J..ha.J'}         &on-e        NII/Al•~
                                                                          -- .
                                                                      ·--.-~
                                                                                -
                                                                               FrAJ
                                                                                  ,
                                                                                       ~




                                                                                              '-
                                                                                                    TT           ~ti&!



      DATE OF ACTION

                                 -                         -
                                          ·-, , .
    MONTH       DAY    YEAR               l't..                                            ACTION
    II                         t(.J.. '4--· ... - - , . ·n..
              If.Jr
                       '~                                         -




                                                                                   6
               355TH JUDICIAL DISTRICT CRIMINAL DOCKET                                        CAUSE NO.     CR12670

                                                                                                            DATE OF FILING
           STYLE OF CASE                                 ATIORNEVS                  OFFENSE           MONTH       I DAY      YEAR

THE STATE OF TEXAS                                    ROBERT CHRISTIAN       AGG SEXUAL ASSAULT        01           08 I 2014
       vs.
TREY ETHAN BOONE




                                                                                                                                    ·"'




                           ished the defendant,.. •             .A   _   _      •   _   ..        _            _ __ , .


                                                      mrs  ~·
                                          ==-t:Fl----' ---~:':¥ l'r          wJ..RIJJ"'rLl- Mj1.&~




                                                         7
                                     -I
                                     I
                        -I
                                     rn
                        x
                        Ill
                                     'r>
                        -<           -I
                                     ..,..,
                                     J"
                        m            -I
                        ~
                        :i 
         I                           V1
         I
              I
         !
              I
              I
         i
    I    I
    II I      I
              I
              I

    II
    I

    I
    I                  n
    I                  )>
                       c
    I                  V>
                       m
                       z
                       0




8
                  )>
                       ()
                  Q    :::u
                       -lo.
                  5
                  z    "'......O'>
    II                 0

    i
    I
                                                                                                                                        "EXlllRIT A-I"


                                                                        cAusE No. / ) / 6rc?r
THE STATE OF TEXAS                                                               §            IN THE DISTRICT COURT

                                                                                                                                  F 1Leo
                                                                                 §
VS.                                                                              §            355TH JUDICIAL DISTRICT
                                     /'
vf'l;,. .,·("'
                                              •'
    .         ....   I             /,. )/                                        §                                              NOV 1 5 20
        r ........ ,'.!' " / (
                         .:         I
                             l                                                                                             Gil.7111ra.~&             L/,,,
                                                                                                                         Clerk Distri~~~na Trumble Hitt~
                                                   APPLICATION FOR APPOINTMENT OF COUNSEL                                               ourt, Hood County li
                                                                                                                                                      . exas

        On this           /5-fh
                         day of d/f/i/1&16'er        , 201,J_, I have been advised of my right to representation by
counsel in the trial of the charge pending against me. I certify that I am without means to employ counsel of my
own choosing and I hereby request the court to appoint counsel for me. I further certify that all statements in
the attached Declaration of Financial Inability to Employ Counsel are true and correct.



                                                                             ~ Defendant

         Ah SUBSCRIBED AND SWORN TO before me, the undersigned authority, on this the /~y of
     tv(JVbnhuL                               , 2013

                                                                                 Notary Puhl" in and   the State of Texas
                                                                                 My commission expires: (itfc()?-dats=



                                                       ORDER APPOINTJNG/1){3NYH4G COUNSEL

         On this the&ay of                                   /f){J }(~                   ,2ofc.Z~n
                                                                               to be heard in the above numbered
 and entitled cause, the sword affidavit of Defendant requesting appointment of counsel to represent Defendant
 in said cause, and it appears to the Court that the Defendant is/is not an indigent person, too poor to employ
 counsel to represent Defendant, and that Defendant is entitled to have an attorney appointed to represent
 Defendant here in.                                                                                      ,

        It is therefore ORDERED, ADJUDGED and DECREED
 licensed practicing attorney in the State of Texas, be, and is hereby appointed counsel
                                                                                            that/nt "11~"*"'-
                                                                                                       forth~efendant                           or
                                                                                                                                                          a


    It is therefore QRDl!lloEB, A8JfJ'1eE8, mtd 8EGRJSl!Q tfttlt tae                                 1
                                                                                                         pplie&tiaa '1lr 1 ppein*men' pf
 Co~ is DENIED.



                                          FILED
                                        NOV 1 8 2013
                                   Ji/.7Ma..~6.
                                       Tanna Trumble Hitt
                                                          JJze
                                  Clerk District Court. Hood County, Texas



                                                                                     9
THE STATE OF TEXAS                                                       §                        IN THE DISTRICT COURT
                                                                         §
                                                                         §                        355™ JUDICIAL DISTRICT
                                                                         §
                                                                         §                        HOOD COUNTY. TEXAS

                                                    DECLARATION Of FINANCIAL INABILITY TO EMPLOY COUNSl:L

            I, _-r;;~t~ili-~P~'~cJ,..or1,_,_,,e_ _ _, am the Defendant in the above entitled action. I am not represented by counsel in this proceeding. I have no assets except
the following:       f
             I) My earnings are (Name, address of employer, and amount of weekly or monthly earning.~):




             2) I have other income in the amount of (State source of income and amount per week or months):



             3)   I   am8 married and support ....Q~__ children and/or dependents who arc:
   a@L
     Name                                                        Relationship
   II/A
     Name
                                                           va    Relationship
   (1.//4-                                                  11/'df
      Name                                                       Relationship

             4 ) Earning of my spouse and/or children are (Name of employer and amount weekly or monthly earnings):



             5)   I own the following property: (Address where located) (Payments) (Balance Owed) (Value)
                     a)   Home__.~A'l"------------------
                     b) Automobile~os...p.---------------
                     c)   Fumiture.--'.......,=----------------
                     d) Other (Land/Buildings)~4... ~..,,,~---------­
                     c) Notes, mortgages, trust decds.--44C.c.,.·-1-~4~---------
                     f)   Motorcycles-A4"-4---------------
                     g) Other vehicles__,,ci.                                  THE 355TH JUDICIAL DISTRICT COURT
                                                    Hood County Justice Center
                                                      1200 West Pearl Street
                                                      Granbury, Texas 76048
 RALPH H. WALTON, JR.                                    (817) 579-3233
            ·JUDGE•                                    FAX (817) 579-3243
   BOARD CERTIFIED • CRIMINAi, I.AW
TEXAS BOARD OF LEGAL SPECIALIZATION



     November 18, 2013

     Mr. Michael W. Minton                                   j 1.·       . ,·.••
                                                                              '.' · --\. \   -v~r--r.· -1 i     I- --·- .
                                                             lrvr,?n''Y t_\
                                                               L                                        l   I


     The Law Offices of Michael W. Minton
     6100 Western Place, Suite W054 l                                                               -       L.___ /
     Fort Worth, Texas 76107
     Fax 817 377 9201

     RE: Pre-Indictment; The State of Texas vs. Trey Ethan Boone

     Dear Mr. Minton:

     Please be advised that you have been appointed by this Court to represent the above-named
     defendant. No hearings have been set on this case pending indictment. You will receive notice
     of all settings in this case at the appropriate times. Pursuant to Hood County's Indigent Defense
     Rules & Plan (S.B.7), you must make contact with this defendant not later than the end of the
     first working day after the date on which you were appointed and interview the defendant as
     soon as practicable. A copy of the Order Appointing Attorney is enclosed for your reference.

     Be further advised that should the defendant make bond, defendant's appearance at arraignment
     will be mandatory. By copy of this letter, I am notifying the District Attorney's Office and the
     defendant of this appointment.

      Should you have any questions regarding the above, please contact this office at (817) 579-3233.

      Very truly yours,
            r
                         ' !)),
                         ·"'--"   .   ~~       -----·--.     ~~- .. ~'
     Tricia Walters
     Assistant Court Administrator
     355th Judicial District


      cc:       District Attorney - via facsimile
                Trey Ethan Boone - c!o Hood County Jail - via facsimile




 PENNY WEISEND                        M:rKE CARLISLE                                         TRICIA WALTF!l{S               RON BERRYMAN
                                                                     11
   Court Administrator                Cljal Court Reporter                                       Admin. Assist.._ j              Bailiff
    (817) 579-3233                    ~17) 579-3255                                              (817) 579-323.,.,           (817) 579-3233
12
13
14
TO THE CONSTABLE OF HOOD COUNTY, SAID STATE, GREETING:



custody, the accompanying certified copy of INDICTMENT in Cause No. CR12670, THE STATE
OF TEXAS vs. TREY ETHAN BOONE, now pending in the District Court of HOOD COUNTY, TEXAS



              >-,_
                  ....
              ,_(.)
              :ca..
                            ~
                             ..""
and to make due return of this writ without delay .


                                                         Issued and given under my hand and seal of office,
              =>1.&.1       ~                                                          This 9th day of January, 2014,
              C>-1
              (.)CZ>
              Cl;!         -
                           Q



                         ...i:~
              QCI)
             Q:c
             Z'Q
               (.)                                                         TONNA HITI, Clerk
                                                                              355th DISTRICT COURT
                                                                              HOOD COUNTY, TEXAS


                                                                        BY:     %(2~~cl                              Deputy
                                                                                       v
                                            OFFICER'S RETURN
       Came to hand on the                    \ Q day of         =:)q a                          , 20N, at          9.') 2-
o'clock      A_.M.,               and   executed    by   delivering       to     the    within         name       defendant,
 :f- -t -<       Bc:o.1\Q                      in custody, in person, a certified copy of the indictment
mentioned       within,             and delivered   to   me      with    this writ,         on   the      \\..}      day of
   _)o._ ~                            20 1¥- .


                                         day of _ __J_~-----~ 20 \./.
                                                                                        1
        Return on the 1L\


                                                                    --~-....j..>,--~===--~--CONSTABLE
                                                                        Hood~y, Texas              ====

                                                                  BY_ _ _ _ _ _ _ _ _ _ _ DEPUTY



                                                            15
                               THE 355TH JUDICIAL DISTRICT COURT
                                                          Hood County Justice Center
                                                            1200 West Pearl Street
                                                           Granbury, Texas 76048
 RALPH H. WALTON, JR.                                          (817) 579-3233
       - JUDGE -                                             FAX (817) 579-3243
   BOARD Ct17
18
19
20
21
22
23
24
25
26
THE STATE OF TEXAS                                                               IN THE DISTRICT COURT

vs                                                                               355rn JUDICIAL~~~
                                                                                                          'tJ ca o~
TREY ETHAN BOONE                                                                   HOOD    cou4(-ix,~t1f~~~~~.
                                          SUBPOENA DUCES TECUM                               ~                   S..cq     _,
                                                                                              !Rz~~ L'l           wrll: I J
                                                                    Gft.!Jif('4"?.{,
TO ANY SHERIFF, CONSTABLE OR BY ANY OTHER PERSON WHO IS NOT A PARTY AND I~W,/{/~~~
LESS THAN EIGHTEEN YEARS OF AGE, OF THE STATE OF TEXAS, GREETINGS:                   '"

   You are hereby Commanded that you summon LAURENCE MUNSELL, 3808 NOCONA DRIVE,
GRANBURY, TEXAS 76049-5119, and who is represented to reside within one hundred miles of the Justice
Center of Hood County, Texas, in which this suit is pending or who may be found within such distance at the time
of trial, to be and appear before the 355th District Court of Hood County, Texas, to be held at the Hood County
Justice Center in Granbury, in said County, on the 19TH DAY OF MAY, 2014, at 8:30. A.M., then and there to
testify as a witness in a certain cause now pending in said court, styled THE STATE OF TEXAS VS TREY
ETHAN BOONE Cause No. CRl2670 on the docket of said Court, and that He/She bring with Him or Her and
produce in said Court, at said time and place, the below described records desired before the Court in said cause, to-
wit:

THE ORIGINAL OR TRUE AND ACCURATE COPIES OF THE FOLLOWING:
DVDs, CDs, OR VIDEOTAPES CONTAINING EPISODES OF "SOUTH PARK."
and there attend the Court from day to day, and from term to term, until lawfully discharged.

     Issued this 9TH day of MAY, 2014, and at the instance of DEFENDANT in said suit.
                                                                                                       - (')    
                                                          TONNA TRUMBLE HITT - DISTRICT              ci%1K a
                                                          355th Judicial District Court


                                                                                                ,Deputy
                                                                      r
                                               OFFICER'S RETURN

Came to hand on the l.'.i day of M~
at q,'tJO o'clock   ffe
                                                  4
                                                  20     r
                                                         at :3o o'clock AM and executed on /11       tr'/
                                                                                                      I J 20J_'"/
                            by delivering;true copy of this subpoena to the within named witness summoned in
Hood County, Texas at '380S' }.}ot..o Nl'r Dn. '11.f?vLu.- I• Tl 7~(J~ 'I
[ ] not executed because _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
[ ] delivered electronically, acknowledge of receipt is attached.
[ ] mailed, certified ail, receipt for service is attached.
       /, -
       (

_L'!.!.1.!:Jf..l..~-V.~~~---'Authorized
     /                                  officer
_ _ _ _ _ _ _ _ _ _ County, Texas                        By: _ _ _ _ _ _ _ _ _ _ _ _ _Deputy




                                                           27
                            THE 355TH JUDICIAL DISTRICT COURT
                                                       Hood County Justice Center
                                                         1200 West Pearl Street
                                                         Granbury, Texas 76048
 RALPH H. WALTON, JR,                                        (817) 579-3233
       •JUDGE·                                             FAX (817) 579-3243
   BOARD CERTIFIED • CRIMINAi~ LAW
TEXAS BOARD OF LEGAL SPECIALIZATION



     May 16, 2014

     Mr. Michael W. Minton
     The Law Offices of Michael W. Minton
     6100 Western Place, Suite W0541
     Fort Worth, Texas 76107
     Fax 817 377 9201


               RE:       Cause No. CR12670; The State of Texas vs. Trey Ethan Boone

     Dear Mr. Minton:

              Please be advised that this Court has removed the above-referenced case from the jury
     trial docket for the jury week beginning May 19, 2014 and specially set this case as number one
     (1) for the jury week beginning Monday, July 7, 2014, at 9:00 o'clock a.m. Please be present
     with your client ready for trial. Should a plea agreement be reached in this case, the deadline for
     the District Attorney to advise this Court and also file the executed Agreement to Reset and
     Plead Guilty is by 5 o'clock p.m. on the Thursday prior to the week of scheduled jury trial.

             By copy of this letter, I am confirming with the District Attorney the trial settings as
     indicated below.

            Thank you for your anticipated cooperation concerning this matter. Should you have any
     questions regarding the above, please call (817) 579-3233.

                                                                V        t ly yours,

                                                                              ~0~-
                                                                           ters
                                                                Assistant Court Administrator
                                                                355th Judicial District Court

     cc:       District Attorney - via inter-office delivery




 PENNY WEISEND                        MIKE CARLISLE                         TRICIA WALTERS        RON BERRYMAN
   Court Administrator                q   ·ial Court Reporter       28         Admin. Assistf \        Bailiff
     (817) 579-3233                   w     17) 579-3255                       (817) 579-323-(     (817) 579-3233
                            THE 355TH JUDICIAL DISTRICT COURT
                                                         Hood County Justice Center
                                                           1200 West Pearl Street
                                                           Granbury, Texas 76048
 RALPH H. WALTON, JR.                                         (817) 579-3233
       •JUDGE•                                              FAX (817) 579-3243
  BOARD CERTIFIED • CRIMINAL LAW
TEXAS BOARD OF LEGAL SPECIALIZATION



      June 10, 2014

      Mr. Robert Christian
      District Attorney
      355th Judicial District Court
      Hood County Justice Center
      1200 West Pearl Street
      Granbury, Texas 76048 - via inter-office delivery

      Mr. Michael W. Minton
      The Law Offices of Michael W. Minton
      6100 Western Place, Suite W0541
      Fort Worth, Texas 76107
      Fax 817 377 9201


               RE:       CR12670; The State of Texas vs. Trey Ethan Boone

      Dear Counsel:

             This shall confirm that this Court has rescheduled the hearings on Defendant's Motion
      for Designation of Outcry Witness and Hearing Regarding Reliability of Outcry Witness, filed
      April 30, 2014, and Defendant's Objections to Videotaped Interview of Trey Boone, filed May
      13, 2014, for Monday, June 30, 2014, at 9:00 o'clock a.m.

            Should you have any questions regarding the above, please contact the Court
      Administrator, Penny Weisend, at (817) 579-3233.

                                                                  Very truly yours,



                                                             -b;;!if~
                                                                  Assistant Court Administrator
                                                                  355th Judicial District

      cc:      Community Supervision- via inter-office delivery




 PENNY WEISEND                        MIKE CARLISLE                       TRICIA WALTERS            RON BERRYMAN
   Court Administrator                Offi('-'. ·Court Reporter      29      Admin. Assistant ,~         Bailiff
     (817) 579-3233                      ....,,) 579-3255                    (817) 579-3233 ' - '    (817) 579-3233
                                        SUBPOENA



THE STATE OF TEXAS
                                     CAUSENO. CR12670
                                                             IN THE DISTRICT COURT
                                                                                  co.~,
                                                                                                 II
                                                                                                   ..
vs.                                                          OF HOOD COUNlY TEXAS

TREY ETHAN BOONE                                             355th JUDICIAL DISTRICT



TO ANY SHERIFF, CONSTABLE OR PEACE OFFICER OF THE STATE OF TEXAS,
GREETINGS: YOU ARE HEREBY COMMANDED TO SUMMON:

Trooper Jim Hatfield-DPS-Fax (817) 579-3347

       To be and personally appear at 1:30 o'clock P.M. on the 30th day of June, 2014, before
the Honorable Ralph H. Walton, Jr., 355th Judicial District Court of Hood County, Texas, to be
held within and for said County at the Hood County Justice Center thereof, in Granbury, Texas,
then and there to testify and the truth to speak on behalf of the State of Texas in the above styled
and numbered cause, now pending in said Court, and there to remain from day to day, and from
term to term, until discharged by said Court.

To: Trooper Jim Hatfield: If you refuse to obey a subpoena, you may be fined at the discretion
of the court, as follows: In a felony case, not exceeding five hundred dollars.

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same.
Issued and given under my hand and seal of said Court at office this 23rd day of June, 2014.

Tonna Trumble Hitt, District Clerk
Hood County Justice Center
1200 W. Pearl St.
Granbury, Hood County, Texas

By:
       Deputy
                    K6
WITNESSES: UPON RECEIPT OF THIS SUBPOENA, PLEASE CALL 817-579-3250

                                     OFFICER'S RETURN

       Came to hand the _ _ day of                 , 2014, at      o'clock __ .M., and
executed on                    2014, at            o'clock _ _.M., by delivering a true
copy of this subpoena to the within named witness summoned in Hood County, Texas at

[ ] not executed because _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
[ ] delivered electronically, acknowledge of receipt is attached.
[ ] mailed, certified mail, receipt for service is attached.
Authorized officer ------------~


_ _ _ _ _ _ _ County, Texas
By _ _ _ _ _ _ _ _ _ _ _ , Deputy




                                                30                        '   ,
                                                                                                       j)
                                                                                                        '
                                                                                                        -\
                                                                                                        c:>
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
THE STATE OF TEXAS                                                                       IN THE DISTRICT COURT

vs
TREY ETHAN BOONE




TO ANY SHERIFF, CONST ABLE OR BY ANY OTHER PERSON WHO IS                AND IS NOT      ~~~~R'YY
LESS THAN EIGHTEEN YEARS OF AGE, OF THE STATE OF TEXAS, GREETINGS:···,~,

    You are hereby Commanded that you summon LAURENCE MUNSELL, 3808 NOCONA DRIVE,
GRANBURY, TEXAS 76049-5119, and who is represented to reside within one hundred miles of the Justice
Center of Hood County, Texas, in which this suit is pending or who may be found within such distance at the time
of trial, to be and appear before the 355th District Court of Hood County, Texas, to be held at the Hood County
Justice Center in Granbury, in said County, on the 30TH DAY OF JUNE, 2014, at 8:30. A.M., then and there to
testify as a witness in a certain cause now pending in said court, styled THE STATE OF TEXAS VS TREY
ETHAN BOONE Cause No. CR 12670 on the docket of said Court, and that He/She bring with Him or Her and
produce in said Court, at said time and place, the below described records desired before the Court in said cause, to-
wit:

THE ORIGINAL OR TRUE AND ACCURATE COPIES OF THE FOLLOWING:
DVD'S, CDS, OR VIDEOTAPES OR OTHER RECORDINGS CONTAINING EPISODES OF "SOUTH PARK"
and there attend the Court from day to day, and from term to term, until lawfully discharged.
                                                                                                           (,

     Issued this 25TH day of JUNE, 2014, and at the instance of DEFENDANT in said suit.                  ~g      ~
     Herein Fail Not, and make due return hereof, showing how you have executed the same.                g~      t:_
     WITNESS my official signature, at Granbury this 25TH day of JUNE, A.O. 2014.                        n::::   ~
                                                                                                         ~;:.    N
                                                                        TONNA TRUMBLE HITT - DISTRICT ~~R~
                                                                        355th Judicial District Court   -c''i:' ~
                                                                                                        -1~;
                                                                              r-r
                                                                        Hood County, Texad
                                                                                        ~
                                                                                                      /
                                                                                                         !"Tl-~
                                                                        By:   /ra:=;t               ,Depu~~      0




                                                            OFFICER'S RETURN

Came to hand on
at?J
                      the~   day of :::IU.ri. e.   20              d
                                                          at 2 '0 { o'clock         £
                                                                            M and executed on :J=ur. e, J(, 20l_I./
      05' o'clock JtM_by delivering a true copy of this subpoena to the within named witness summoned in
Hood County, Texas at -:38't>8' fl}~WIJ.,O, /xz,v'50
51
52
53
                            THE 355TH JUDICIAL DISTRICT COURT
                                                   Hood County Justice Center
                                                     1200 West Pearl Street
                                                     Granbury, Texas 76048
 RALPH H. WALTON, JR.                                   (817) 579-3233
           ·JUDGE·                                    FAX (817) 579-3243
  BOARD CERTIFIED • CRIMINAL LAW
TEXAS BOARD OF LEGAL SPECIALIZATION



     July 1, 2014

     Mr. Robert Christian
     District Attorney
     355th Judicial District Court
     Hood County Justice Center
     1200 West Pearl Street
     Granbury, Texas 76048 - via inter-office delivery

     Mr. Michael W. Minton
     The Law Offices of Michael W. Minton
     6100 Western Place, Suite W0541
     Fort Worth, Texas 76107
     Fax 817 377 9201


              Re: Cause No. CR12670; The State of Texas vs. Trey Ethan Boone

     Dear Counsel:

              Enclosed is the Court's ruling on Defendant's Objections to Videotaped Interview.

                                                            Very truly yours,




     RHW:tw
     encl.




  PENNY WEISEND                       MIKE CARLISLE                  TRICIA WALTEPS          RON BERRYMAN
                                                               54
   Court Administrator                   I Court Reporter               Admin. Assis~~  l         Bailiff
    (817) 579-3233                       7) 579-3255                    (817) 579-323J'li'    (817) 579-3233
                                                HOOD COUNTY
                                             COH                                                                                                            \




THE STATE OF TEXAS
         vs
TREY ETHAN BOONE




Cause No.: CR12670
Date of offense: 11/13/2013

TO ANY SHERIFF, CONSTABLE OR PEACE OFFICER OF THE STATE OF TEXAS:
GREETINGS:

YOU ARE HEREBY COMMANDED TO SUMMON: CORPORAL DENISE LIZUN, 400
DEPUTY LARRY MILLER DRIVE, GRANBURY, TX 76048
To be and personally appear at 1:30 o'clock PM on the July 07, 2014 before the honorable Ralph H.
Walton, Jr., District Court of Hood County, Texas to be held within and for said County at the Hood
County Justice Center thereof, in Granbury, Texas, then and there to testify and the truth to speak on
behalf of the TREY ETHAN BOONE in the above styled and numbered cause, now pending in said
Court, and there to remain from day to day, and from term to term, until discharged by said Court.

 To: CORPORAL DENISE LIZUN, 400 DEPUTY LARRY MILLER DRIVE, GRANBURY, TX
 76048: If you refuse to obey a subpoena, you may be fined at the discretion of the court, as follows: In
 a felony case, not exceeding five hundred dollars.

 HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same. Issued
 and given under my hand and seal of said Court at office this 2ND DAY OF JULY, 2014

                                                TONNA TRUMBLE HITT - DISTRICT CLERK
                                                355th Judicial District Court
                                                Hood County, Texas

                                                By        %i;r ~Deputy
                                         OFFICER'S RETURN

  Came to hand on the 'Z.. day o~\~                   20 \4- at 2-~ o'clock'\> M and executed on
._...l 1\'i 3   20 \A-at \ 2o o'clock ~M by delivering a true copy of this subpoena to the within ~
  name~ witness summoned in Hhd County, Texas at .\ID~ ~~\i\w ·~ .G~~\ ~V
   [] sot@x@catedbeeause         \e¥ W\..~ C.'Aw\ ~'lT~~ Cf>\ L,"'L~
   [ ] delivered electronically, ackriowledge of receipt is attachea.
   [ ] mailed, certified mail, receipt for service is attached.
               DEWAYNE HART
          Il     CONSTABLE  A1:1thorized officer
               .
           d:,bo\               County, Texas    By:   ~~~~~__.~~~~~
                                                                                        Deputy
                                                               Delt nG. Thrasher

                                                     56
                                            HOOD COUNTY
                                                     GT l
                                          CO~C::TJ\PI t" 0

THE STATE OF TEXAS                       ZI" JUL - 2 p 2: 3Lt        I    IN THE DISTRICT COURT
        vs                                                               ••A~UDICIAL DISTRICT
TREY ETHAN BOONE                                                         lftlfJIJ~~TY. TEXAS
                                          SUBPOENA                '•           r~: rrxAs,;
                                                                           .lt-3 p
                                                                 "                   3:21
Cause No.: CR12670
Date of offense: 11/13/2013

TO ANY SHERIFF, CONSTABLE OR PEACE OFFICER OF THE STATE OF TEXAS:
GREETINGS:

YOU ARE HEREBY COMMANDED TO SUMMON: DEPUTY PAUL KNIGHT, 400 DEPUTY
LARRY MILLER DRIVE, GRANBURY, TX 76048
To be and personally appear at 1:30 o'clock PM on the July 07, 2014 before the honorable Ralph H.
Walton, Jr., District Court of Hood County, Texas to be held within and for said County at the Hood
County Justice Center thereof, in Granbury, Texas, then and there to testify and the truth to speak on
behalf of the TREY ETHAN BOONE in the above styled and numbered cause, now pending in said
Court, and there to remain from day to day, and from term to term, until discharged by said Court.

To: DEPUTY PAUL KNIGHT, 400 DEPUTY LARRY MILLER DRIVE, GRANBURY, TX
76048: If you refuse to obey a subpoena, you may be fined at the discretion of the court, as follows: In
a felony case, not exceeding five hundred dollars.

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same. Issued
and given under my hand and seal of said Court at office this 2ND DAY OF JULY, 2014

                                               TONNA TRUMBLE HITT - DISTRICT CLERK
                                               355th Judicial District Court
                                               Hood County, Texas

                                               By        %'7' ~Deputy
                                        OFFICER'S RETURN

Came to hand on the 2..- day o            \,       20\,58
59
60
61
62
63
64
65
66
67
68
69
70
71
72
73
74
75
76
77
78
79
80
81
82
83
                                            SUBPOENA

                                        CAUSE NO. CR12670
                                                                                      COPY
THE STATE OF TEXAS                                               IN THE DISTRICT COURT

vs.                                                              OF HOOD COUNTY TEXAS

TREY ETHAN BOONE                                                 355th JUDICIAL DISTRICT


TO ANY SHERIFF, CONSTABLE OR PEACE OFFICER OF THE STATE OF TEXAS, GREETINGS:
YOU ARE HEREBY COMMANDED TO SUMMON:

JARED FISH, FAX# (817) 276-9566

         To be and personally appear at 1:00 o'clock P.M. on the 21st day of September, 2015, before the
Honorable Ralph H. Walton, Jr., 355 1h Judicial District Court of Hood County, Texas, to be held within
and for said County at the Hood County Justice Center thereof, in Granbury, Texas, then and there to
testify and the truth to speak on behalf of the State of Texas in the above styled and numbered cause, now
pending in said Court, and there to remain from day to day, and from term to term, until discharged by
said Court.

To: JARED FISH: If you refuse to obey a subpoena, you may be fined at the discretion of the court, as
follows: In a felony case, not exceeding five hundred dollars.

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same. Issued and
given under my hand and seal of said Court at office this 4th day of September, 2015.

Tonna Trumble Hitt, District Clerk
Hood County Justice Center
1200 W. Pearl St.
Granbury, ~Texas

By:         ~
        Deputy

      WITNESSES: UPON RECEIPT OF THIS SUBPOENA, PLEASE CALL 817-579-3250

                                         OFFICER'S RETURN

         Came to hand the __ day of                        , 2015, at _ _ o'clock _.M., and executed on
                    2015, at             o'clock __ .M., by delivering a true copy of this subpoena to the
------
within named witness summoned in Hood County, Texas a t - - - - - - - - - - - - - -
[ ] not executed b e c a u s e - - - - - - - - - - - - -
[ ] delivered electronically, acknowledge ofreceipt is attached.
[ ] mailed, certified mail, receipt for service is attached.
Authorized officer
                     ----------
-----County, Texas
By _ _ _ _ _ _ _ _ _, Deputy




                                                   84
                                           SUBPOENA

                                        CAUSE NO. CR12670                          COPY
THE STATE OF TEXAS                                               IN THE DISTRICT COURT

vs.                                                              OF HOOD COUNTY, TEXAS

TREY ETHAN BOONE                                                 355rn JUDICIAL DISTRICT

TO ANY SHERIFF, CONSTABLE OR PEACE OFFICER OF THE STATE OF TEXAS, GREETINGS:
YOU ARE HEREBY COMMANDED TO SUMMON:

LINDA PIERCE, CSCD

         To be and personally appear at 1:00 o'clock P.M. on the 21st day of September, 2015, before the
Honorable Ralph H. Walton, Jr., 355th Judicial District Court of Hood County, Texas, to be held within
and for said County at the Hood County Justice Center thereof, in Granbury, Texas, then and there to
testify and the truth to speak on behalf of the State of Texas in the above styled and numbered cause, now
pending in said Court, and there to remain from day to day, and from term to term, until discharged by
said Court.

        Said above named witness is further commanded to produce at said time and place above set forth
the following books, papers, documents, or tangible things to wit: COMMUNITY SUPERVISION
CORRECTION DEPARTMENT'S CASE FILE ON THIS CAUSE

To: LINDA PIERCE: If you refuse to obey a subpoena, you may be fined at the discretion of the court,
as follows: In a felony case, not exceeding five hundred dollars.

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same. Issued and
given under my hand and seal of said Court at office this 4th day of September, 2015.

Tonna Trumble Hitt, District Clerk
Hood County Justice Center
1200 W. Pearl St.
Granbury, H~otf}i1'ty, Texas
By:         l)v~
        Deputy

      WITNESSES: UPON RECEIPT OF THIS SUBPOENA, PLEASE CALL 817-579-3250

                                        OFFICER'S RETURN

         Came to hand the __ day of                        , 2015, at    o'clock     .M., and executed on
_ _ _ _ _ _ 2015, at                     o'clock __ .M., by delivering a true copy of this subpoena to the
within named witness summoned in Hood County, Texas at _ _ _ _ _ _ _ _ _ _ _ _ _ __
[ ] not executed because _ _ _ _ _ _ _ _ _ _ _ __
[ ] delivered electronically, acknowledge of receipt is attached.
[ ] mailed, certified mail, receipt for service is attached.
Authorized officer - - - - - - - - - - -
_ _ _ _ _ _ County, Texas
By _ _ _ _ _ _ _ _, Deputy




                                                   85
                                           SUBPOENA

                                        CAUSE NO. CR12670
                                                                                       COPY
THE STATE OF TEXAS                                               IN THE DISTRICT COURT

vs.                                                              OF HOOD COUNTY TEXAS

TREY ETHAN BOONE                                                 355th JUDICIAL DISTRICT


TO ANY SHERIFF, CONSTABLE OR PEACE OFFICER OF THE STATE OF TEXAS, GREETINGS:
YOU ARE HEREBY COMMANDED TO SUMMON:

AMBER BOSWELL, FAX# (325) 646-3477

         To be and personally appear at 1:00 o'clock P.M. on the 21st day of September, 2015, before the
Honorable Ralph H. Walton, Jr., 355 1h Judicial District Court of Hood County, Texas, to be held within
and for said County at the Hood County Justice Center thereof, in Granbury, Texas, then and there to
testify and the truth to speak on behalf of the State of Texas in the above styled and numbered cause, now
pending in said Court, and there to remain from day to day, and from term to term, until discharged by
said Court.

To: AMBER BOSWELL: If you refuse to obey a subpoena, you may be fined at the discretion of the
court, as follows: In a felony case, not exceeding five hundred dollars.

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same. Issued and
given under my hand and seal of said Court at office this 4th day of September, 2015.

Tonna Trumble Hitt, District Clerk
Hood County Justice Center
1200 W. Pearl St.
::nbury, HgttTexas
        Deputy

      WITNESSES: UPON RECEIPT OF THIS SUBPOENA, PLEASE CALL 817-579-3250

                                         OFFICER'S RETURN

         Came to hand the __ day of                        , 2015, at _ _ o'clock _.M., and executed on
_ _ _ _ _ _ 2015, at                     o'clock __.M., by delivering a true copy of this subpoena to the
within named witness summoned in Hood County, Texas a t - - - - - - - - - - - - - -
[ ] not executed because
                           -------------
[ ] delivered electronically, acknowledge of receipt is attached.
[ ] mailed, certified mail, receipt for service is attached.
Authorized officer
                    ----------
- - - - - County, Texas
By _ _ _ _ _ _ _ _ _, Deputy




                                                    86
                                            SUBPOENA

                                        CAUSE NO. CR12670                              COPY
THE STATE OF TEXAS                                               IN THE DISTRICT COURT

VS.                                                              OF HOOD COUNTY TEXAS

TREY ETHAN BOONE                                                 355th JUDICIAL DISTRICT


TO ANY SHERIFF, CONSTABLE OR PEACE OFFICER OF THE STATE OF TEXAS, GREETINGS:
YOU ARE HEREBY COMMANDED TO SUMMON:

LAWRIN DEAN, FAX#(817)338-181 l

         To be and personally appear at 1:00 o'clock P.M. on the 21st day of September, 2015, before the
Honorable Ralph H. Walton, Jr., 355 1h Judicial District Court of Hood County, Texas, to be held within
and for said County at the Hood County Justice Center thereof, in Granbury, Texas, then and there to
testify and the truth to speak on behalf of the State of Texas in the above styled and numbered cause, now
pending in said Court, and there to remain from day to day, and from term to term, until discharged by
said Court.

To: LAWRIN DEAN: If you refuse to obey a subpoena, you may be fined at the discretion of the court,
as follows: In a felony case, not exceeding five hundred dollars.

HEREIN FAIL NOT, and make due return hereof, showing how you have executed the same. Issued and
given under my hand and seal of said Court at office this 4th day of September, 2015.

Tonna Trumble Hitt, District Clerk
Hood County Justice Center
1200 W. Pearl St.
Granbury, Hootl!d.   ty Texas

By:
        Deputy~

      WITNESSES: UPON RECEIPT OF THIS SUBPOENA, PLEASE CALL 817-579-3250

                                        OFFICER'S RETURN

         Came to hand the __ day of                        , 2015, at _ _ o'clock _.M., and executed on
- - - - - - 2015, at                     o'clock __ .M., by delivering a true copy of this subpoena to the
within named witness summoned in Hood County, Texas at _ _ _ _ _ _ _ _ _ _ _ _ __
[ ] not executed b e c a u s e - - - - - - - - - - - - -
[ ] delivered electronically, acknowledge of receipt is attached.
[ ] mailed, certified mail, receipt for service is attached.
Authorized officer - - - - - - - - - -
- - - - - County, Texas
~                             ,D~uty




                                                   87
88
89
90
91
92
93
                               HOOD COUNTY COMMUNITY SUPERV~~¥d1lJoR RECORD
                                  AND CORRECTIONS DEPAR~D COUNTY. Tfgb~\fiBerry
                                                      Hood County CSCD                                                  Ilituctor '
                                                        1202 West Pearl               2815 SEP 11 P. 2:                    j   '1
                                                      Granbury, TX 76048
                                                         (817) 579-1120             •.., ... h:n~ '-jL;/,i,_.   ! / ·· , ,




 TO:    Ralph H Walton Jr                                                       08/05/2015
        355th District Court Judge
        3 55th Judicial District
        Granbury, Texas76048

FROM: Hood County CSCD

 DEFENDANT: TREY ETHAN BOONE                                                    CAUSE: CR12670

       The defendant was placed on ten years deferred supervision for the offense of Aggravated Sexual Assault of a
       Child on July 14, 2014. At that time, the defendant was currently being held in the Hood County Jail for a parole
       violation which was ultimately revoked. The defendant was ordered to serve the remainder of his parole sentenced
       incarcerated and was not released until November 2014.

       After his release from incarceration, the defendant obtained employment and began reporting as directed and
       making payments toward court ordered monies. He was referred to and enrolled in sex offender treatment as part of
       his original conditions of supervision. In March 2015, the defendant abruptly quit his job and remained unemployed
       for a lengthy period of time. On May 12, 2015, the defendant admitted during sex offender group session that he
       had viewed pornography and drank alcohol. On May 19, 2015, the defendant was given a random urinalysis which
       yielded positive results from the lab for marijuana and alcohol use. Due to the defendant's recent drug and alcohol
       use, combined with viewing pornography, he was directed to take a polygraph examination in order to gather the
       extent of non-compliant behavior at he had been involved in. the examination was conducted on June 30, 2015 and
       the results were truthful; however, the defendant admitted to numerous violations of the conditions of supervision
       over an extended period of time that ranged from the time he had become unemployed until he day before the
       polygraph examination.

       The defendant has already served a sentence in the Texas Department of Corrections on a separate offense as a
       result of violating that community supervision term. Now, even after given the opportunity of supervision in this
       case, he has continued behaviors that have ultimately placed the community at great risk for victimization. Even
       though he has been attending sex offender treatment weekly, he has failed to internalize and exhibit lifestyle
       changes necessary for successful completion of community supervision. Therefore, it is respectfully recommended
       that he be adjudicated guilty of the instant offense in this case and his supervision be revoked.

RECOMMENDATION: Capias I Adjudicate I Revoke




Cc: District Attorney



                                                               94
95
96
97
98
99
100
101
102
103
104
                                            THE 355TH JUDICIAL DISTRICT COURT
                                                                         Hood County Justice Center
                                                                           1200 West Pearl Street
                                                                           Granbury, Texas 76048
  RALPH H. "TALTON, ,JR.                                                      (817) 579-3233
                  - JUDGE -                                                 FAX (817) 579-3243
   BO.\.Rll ('1.;H'l'H'IED • CRI~llK\.I. 11.\.\\'
TEX.\.S BOAlU> CH' LECi.\.I, SPF.('l.\.LIZ.\.TIO;oi..'"



         October 13, 2015

         Mr. Stuart V. Neal
         The Law Office of Pamela A. Walker, P.C.
         201 E. Bridge Street
         Granbury, Texas 76048
         Fax 817 573 6280

                       RE:           Cause No. CR 12670; The State of Texas vs. Trey Ethan Boone

         Dear Mr. Neal:

                 Please be advised that you have been court-appointed to represent the subject inmate,
         Trey Ethan Boone, on appeal. Pursuant to Hood County's Indigent Defense Rules & Plan
         (S.B.7), you must make contact with this defendant not later than the end of the first working day
         after the date on which you were appointed and interview the defendant as soon as practicable.
         A copy of the Order Appointing Attorney is enclosed for your reference.

                 By copy of this letter, I am notifying the defendant and the District Attorney's Office of
         this appointment.

                Should you have any questions regarding the above, please contact this office at (817)
          579-3233.

                                                                        Very truly yours,
                                                                          Jr


                                                                   jJla~~~--16===~
                                                                        Assistant Court Administrator
                                                                        355th Judicial District


          cc:           District Attorney- via facsimile
                        Mike Carlisle- via inter-office delivery
                        Trey Ethan Boone- c/o Hood County Jail - via facsimile




    PEN~T "7"EISEND                                       l\IIKE CARLISLJ•;                 THICIA "~A.I1l'ERS      RON BEHRYMA....
                                                                                   105
       Court Administrator                                cf ·.al Court Reporter              Admin. Assista~ '.J         Bailiff
        (817) 579-3233                                     ~17) 579-3255                      (817) 579-323,,...      (817) 579-3233
106
107
108
109
110
111
112
113
114
115
116
117
118
119
******************************************************************************

             CLERK’S CERTIFICATE THAT ATTACHED RECORD

                               IS TRUE AND CORRECT

************************************************************************

THE STATE OF TEXAS             *

COUNTY OF HOOD                *

    I, Tonna Trumble Hitt, Clerk of the District Court of Hood County, Texas, do hereby
certify that the documents contained in this record to which this certification is attached
are all of the documents specified by Texas Rule of Appellate Procedure 34.5(a) and all
other documents timely requested by a party to this proceeding under Texas Rule of
Appellate Procedure 34.5(b).

GIVEN UNDER MY HAND AND SEAL at my office in Hood County, Texas this
 16THday of DECEMBER , 2015.

                                                           Tonna Trumble Hitt
                                                           District Clerk
                                                           355th Judicial District
                                                           Hood County, Texas

                                                   By: ____________________________
                                                                  Deputy




                                            120
121